Citation Nr: 9923325	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected status post cervical spine injury with 
solid fusion.

2.  Entitlement to an increased evaluation for service-
connected status post cervical spine injury with solid 
fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  He also served in the reserves from December 1984 
until July 1988.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions that reduced 
the disability evaluation assigned for the veteran's service-
connected status post cervical spine injury with solid fusion 
from 30 percent to 20 percent, effective June 1, 1996, and 
that denied an increased evaluation for this disability.

In May 1997, the Board remanded these issues for further 
development including the procurement of additional treatment 
records and the performance of an adequate VA examination, in 
accordance with 38 C.F.R. § 3.326(a), and the provisions of 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45.  A review of the record reveals that 
the claims file now contains the records of the veteran's 
private, treating physician.  In addition, a VA examination 
report, dated in January 1998-in which the examiner 
specifically noted the presence of painful motion and 
resulting functional loss-is of record.  The Board thus 
finds that the RO has complied with the terms of this Remand.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for 
Veterans, hereinafter Court) held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected cervical spine disability 
was, at the time of the proposed reduction, manifested by no 
more than moderate limitation of motion of the cervical 
spine, despite considerable muscle guarding, pain, tenderness 
upon palpation and pain upon motion.

3.  Objective findings do not presently indicate that the 
veteran's service-connected cervical spine disability is 
manifested by more than moderate limitation of motion or by 
severity of symptomatology of that is characteristic of 
severe intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the previous 30 percent 
rating for the service-connected status post cervical spine 
injury with solid fusion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105, 4.1, 4.7, 4.40, 4.44, 
4.45, 4.71a, Diagnostic Code 5293-5290 (1998).

2.  The criteria for the assignment of a current rating 
greater than 20 percent for the service-connected cervical 
spine injury with solid fusion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.44, 4.45, 4.71a, Diagnostic Code 5293-5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented evidence to rebut the RO's decision 
to reduce the evaluation assigned for his service-connected 
cervical spine disability.  Therefore, he has presented a 
well-grounded claim for restoration of the 30 percent rating 
for this disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the veteran has 
presented a well-grounded claim for increased disability 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition has worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Service medical records indicate that the veteran reported 
with complaints of left shoulder and arm pain and weakness 
following a neck injury in jump school during active duty for 
training as a reservist.  He underwent cervical spine 
decompression and fusion at C6-C7.  A report of Medical 
Board, dated in March 1988 reveals a finding of inservice 
aggravation of previous cervical spine fusion at C5-C6 with 
resulting cervical spinal fusion at C6-C7.  The veteran was 
found unfit for continuing duty and discharged from the 
reserves.

In January 1989, the RO granted service-connection for status 
post cervical spine injury with solid fusion, evaluating the 
disability as 10 percent disabling under Diagnostic Code 
5290.  A January 1989 VA examination report is of record and, 
in pertinent part, reveals range of motion measurements at 40 
degrees flexion, 20 degrees extension, and 40 degrees 
rotation, bilaterally; motor strength at 5 of 5; intact 
sensation; and deep tendon reflexes at 2 of 4, bilaterally.  
Under Diagnostic Code 5290, limitation of cervical spine 
motion is rated at 10 percent when it is "slight."  The 
rating decision did not reflect future examinations were 
scheduled.  Subsequent rating decisions confirmed and 
continued the 10 percent rating.

In June 1993, the veteran submitted a claim for an increased 
evaluation for his cervical spine disability.  In September 
1993, the RO granted an increase to 30 percent, based upon a 
July 1993 VA examination report that showed, in pertinent 
part, range of cervical spine motion measured at 10 degrees 
flexion, zero degrees extension, 15 degrees rotation, 
bilaterally, with objective observations of pain upon motion; 
and normal strength and sensation.  Again, no future 
examinations were scheduled.

In June 1995, the veteran again requested an increase in his 
cervical spine disability evaluation.  The RO afforded him an 
examination in September 1995.  The report is of record and 
notes subjective complaints of pain associated with occipital 
and frontal headaches, radiating into his shoulders and, with 
numbness, into his upper arms, hands, and fingers.  The 
veteran gave a history of a work-related injury to his 
lumbosacral spine, for which he had undergone spinal fusion.  
The examiner noted the surgery had occurred less than a month 
preceding the present examination and that the veteran was 
still recovering.  The examiner indicated, specifically, that 
he had reviewed the veteran's medical history as presented in 
the claims file.

The report reveals objective observations of tenderness upon 
palpation and considerable muscle guarding in the cervical 
spine, but no muscle spasms.  Cervical spine range of motion 
measured 30 degrees extension, 25 degrees flexion, 45 degrees 
rotation, bilaterally, and 20 degrees lateral flexion, 
bilaterally.  However, the examiner stated that the veteran 
was so guarded and had a tendency to hold himself so rigidly, 
that he did not feel the measurements were accurate.  In 
addition, reflexes were hyperactive and two-point 
discrimination varied so much on repeated examination that 
the examiner found these readings to be invalid as well.  
Similarly, the examiner could not measure the veteran's grip 
properly, as the veteran did not exert full strength during 
the test.  Results of a magnetic resonance imaging (MRI) 
study reveal posterior osteophyte formation at C3-C4 and C4-
C5 which, the examiner observed, flattened the anterior 
spinal cord causing mild spinal stenosis; central posterior 
osteophyte impinging upon the spinal cord causing focal 
spinal stenosis at C5-C6; but patent neural foramina and no 
focal disc herniation.  Finally, the examiner noted that the 
veteran walked with a limp favoring his left, held himself 
rigidly stiff during gait and examination, and appeared to be 
in acute distress.  The report reflects a diagnosis of status 
postoperative fusion cervical spine, C5-C7, and left shoulder 
pain probably secondary to the cervical spine symptomatology.  
The examiner further noted the veteran was still under the 
care of his operating physician and had not yet returned to 
work.

In reducing the evaluation for service-connected cervical 
spine disability, the RO complied with the procedural 
requirements outlined in 38 C.F.R. § 3.105(e) (1998).  As the 
reduction would ultimately result in the reduction of 
compensation payments being made to the veteran, the RO 
properly prepared a proposed rating reduction in December 
1995, setting forth all material facts and reasons.  The 
veteran was duly notified in that same month, and was given 
60 days to present additional evidence to show that 
compensation payments should be continued.  He did not 
present additional evidence within the prescribed time.  The 
RO concluded that reduction to a 20 percent evaluation was 
warranted, and effectuated the reduction in a March 1996 
rating decision, effective June 1, 1996.  However, in January 
1996, the veteran filed a notice of disagreement.  He averred 
that his cervical spine disability had worsened rather than 
improved, and that it caused extreme pain, muscle spasms, 
pain and numbness radiating into his arms and hands, and 
limitation of cervical spine motion.  He argued, therefore, 
that he was entitled not only to a restoration of the 30 
percent evaluation, but to an increase beyond that.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991) (formerly 38 
U.S.C. § 355 (Supp. II 1985)); 38 C.F.R. Part 4 (1998).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the three segments of the 
spine are considered groups of minor joints.  Thus, the 
factors relevant to joint disability warrant consideration.  
See 38 C.F.R. § 4.45 (1998).  

The RO last evaluated the veteran's cervical spine disability 
under Diagnostic Code 5293-5290, for intervertebral disc 
syndrome rated as limitation of motion of the cervical spine.  
See 38 C.F.R. § 4.27 (1998).  Under Diagnostic Code 5290, 
limitation of motion of the cervical spine is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  Under Diagnostic Code 5293, a 60 percent rating 
is assigned when the disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; little intermittent relief.  A 40 
percent rating contemplates severe disability, recurring 
attacks, with intermittent relief.  Moderate, recurring 
attacks warrant a 20 percent evaluation.  A 10 percent 
evaluation is granted for mild symptomatology.

A.  Entitlement to Restoration of a 30 Percent Evaluation for 
Service-Connected
Status Post Cervical Spine Injury with Solid Fusion

As delineated above, the RO complied with the procedural 
requirements outlined in the regulations for reducing the 
evaluation of the veteran's service-connected cervical 
disability to 20 percent.  However, the veteran's focus is 
not upon the procedures undertaken by the RO, but the 
substantive reasoning underlying its decision.  Therefore, 
the Board will consider whether the former rating should be 
restored.

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, the rating that 
was reduced was in effect less than five years.  Thus, 
38 C.F.R. § 3.344 does not apply.  Moreover, the examination 
report upon which the RO based its reduction was detailed and 
showed, on its face, apparent improvement.

The Board notes that the examiner who conducted the September 
1995 VA examination, himself, called attention to the 
invalidity of his findings.  He reported that his findings of 
cervical spine range of motion and upper extremity strength 
and sensation were questionable because the veteran exhibited 
such considerable muscle guarding and did not exert maximum 
effort, and his reported discrimination on repeated testing 
was so inconsistent.  Although the strength and sensation 
could not be accurately assessed, the Board notes that any 
inaccuracy in the range of motion would have erred on the 
side of being worse, rather than better, than the actual 
range of motion.  That is, the examiner suggested that the 
veteran could actually move his neck more than he did, not 
less than he did.

In addition, the other contemporaneous medical evidence of 
record at the time the RO proposed its reduction, namely, VA 
outpatient treatment records dated from June 1994 to 
September 1995, show an entry dated in June 1994 assessed 
chronic neck pain controlled by prescribed medication.  
Notations in 1995, however, indicate that the veteran noticed 
increased neck pain after he stopped taking Feldene.  Private 
treatment records dated from June 1995 to September 1996 are 
also now of record, but were not received until December 
1997-well after the RO's proposal to reduce.  Thus, the 
Board will not consider them in determining whether or not 
the RO's March 1996 decision to reduce the evaluation for the 
veteran's service-connected cervical spine disability to 20 
percent was appropriate.

The range of motion reported from the September 1995 
examination is significantly improved over than reported from 
the July 1993 examination upon which the 30 percent rating, 
for severe limitation of motion, was based.  Neither the 
veteran's statements nor the contemporaneous medical records 
available to the RO suggested that the severe limitation of 
motion shown in 1993 was still present.  Accordingly, the 
Board concludes that the reduction to a rating of 20 percent 
was proper. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 4.71a, Diagnostic Code 5290 (1998).

B.  Entitlement to an Increased Evaluation for Status Post 
Cervical Spine Injury
with Solid Fusion, Currently Evaluated as 30 Percent 
Disabling

As indicated above, the veteran further contends that his 
service-connected cervical spine disability warrants a  
higher evaluation, as his cervical spine disability has 
increased in severity.  The Board will thus consider whether 
an evaluation greater than 20 percent is warranted for this 
disability.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The history of the veteran's cervical 
spine disability has been provided above.  The Board notes 
that while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will now therefore consider the most recent medical evidence 
of record concerning the veteran's cervical spine disability.

The veteran contends that his symptoms have worsened.  
However, after review of the records, the Board finds that 
the evidence does not support a rating of greater than 20 
percent for his cervical spine disability.  

In considering limitation of motion under Diagnostic Code 
5290, the Board first notes that the January 1998 VA 
examination reports that range of cervical spine motion was 
measured at 50 percent throughout.  The other medical records 
and reports do not suggest that the veteran experiences 
greater limitation of motion than this, which is consistent 
with no more than a 20 percent rating for moderate limitation 
of motion. 

Under Diagnostic Code 5293, an evaluation of 40 percent is 
warranted for severe, recurring attacks of intervertebral 
disc syndrome with intermittent relief.  However, the medical 
evidence of record does not show that the required 
manifestations are present.

The January 1998 VA examination report shows that the veteran 
presented with complaints of pain and numbness radiating into 
his arms, hands, and fingers.  In addition, the examiner 
reported results of a 1995 MRI to show spinal stenosis at C3-
C4, C4-C5 and C5-C6, angular kyphosis at C4-C5, and foraminal 
narrowing from C3 to C7, and assessed possible nerve 
entrapment syndrome.  Decreased pinprick bilaterally was 
noted.  Strength measured 5 of 5 except for 4+ of 5 in the 
right triceps, right opponens pollicis, and right abductor 
pollicis brevis.  Deep tendon reflexes measured +2 except for 
+1 on the right triceps.  Yet, the report characterizes the 
stenosis and kyphosis as "mild;" and the examiner 
specifically found no clear-cut dermatomal radiculopathy or 
clinical evidence of cervical myelopathy.  

A private evaluation report is also of record, dated in 
January 1996, and reflects observations of degenerative disc 
disease above and below the fusion site in the veteran's 
cervical spine, and a diagnosis of cervical discarthrosis 
between C3 and C4, moderately severe.  Yet, the examiner 
noted the posterior borders of the vertebral bodies to be 
normally aligned and not impinging into the spinal canal, 
which he observed to be of adequate dimension.  Furthermore, 
while VA treatment records, as noted above, dated from June 
1994 to September 1995, contain complaints of and treatment 
for neck pain, more recent, private treatment records, dated 
from June 1995 to September 1996, document continuing follow-
up care and treatment for his nonservice-connected lower back 
condition.  While these records reflect complaints of 
continuing neck pain, they do not show treatment for 
recurring attacks of cervical spine symptomatology associated 
with intervertebral disc syndrome, with intermittent relief.

A higher evaluation could be warranted for unfavorable 
ankylosis of the cervical spine.  However, while the medical 
evidence of record shows that the veteran has undergone 
cervical spine fusion, the most recent medical evidence of 
record clearly demonstrates that the veteran can move his 
neck, albeit at 50 percent.

Higher evaluations are further afforded in Diagnostic Codes 
5285 and 5286.  Similarly, neither is applicable in this 
case.  Diagnostic Code 5286 provides a 100 percent rating for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  While the medical evidence of 
record does establish that the veteran underwent spinal 
fusion in his lumbar spine, it simply does not show that the 
veteran's entire spine is ankylosed, either by surgery or 
disease.  Moreover, the veteran is not service-connected for 
his lower back disability.  Therefore, the veteran's cervical 
spine disability may not be evaluated under this diagnostic 
code.  Diagnostic Code 5285 provides for a 100 percent 
evaluation for the residuals of fractured vertebrae with cord 
involvement, where the veteran is bedridden, or where the 
veteran requires long leg braces.  Again, the medical 
evidence of record simply does not show that the veteran 
sustained vertebral fractures, that he sustained vertebral 
fractures involving the spinal cord, that he is bedridden, or 
that he has been prescribed the use of long leg braces.

After consideration of the evidence, the Board finds that the 
criteria for an evaluation higher than 20 percent for the 
veteran's service-connected status post cervical spine injury 
with solid fusion are not met.  Specifically, the evidentiary 
record simply does not establish that the veteran exhibits 
the required symptomatology:  severe limitation of motion, 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief, unfavorable ankylosis of the 
cervical spine, complete bony fixation of the entire spine or 
residuals of fractured vertebrae involving the spinal cord, 
causing the veteran to be bedridden, or requiring the use of 
long leg braces. 

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the disabling manifestations of 
the veteran's scars separately.  Thus, in addition to 
considering whether an increased evaluation for the veteran's 
cervical spine disability is warranted under the diagnostic 
codes for disability of the spine, the Board will also 
analyze whether a compensable evaluation is warranted for the 
surgical scar under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable if it is "poorly 
nourished, with repeated ulceration," or if it is "tender 
and painful on objective demonstration," respectively.  VA 
medical records and examination reports reveal no tenderness 
or pain at the scar.  Specifically, a January 1989 VA 
examination report, noting the presence of a scar on the 
anterior neck, indicates that it is well-healed.  In 
addition, the most recent, January 1998, VA examination 
report notes no abnormalities at the scar.  At Diagnostic 
Code 7805, the Schedule also provides that a scar can be 
rated on the basis of "limitation of function" of the part 
of the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of the cervical spine is limited by the scar itself, 
rather than by the spine disability, there is no such 
residual that can be considered under this diagnostic code.

After consideration of the evidence, the Board finds that the 
criteria for a compensable rating for the residual scar is 
not met.  Specifically, there is no evidence of pain, 
tenderness, ulceration, poor nourishment, or limitation of 
movement at the residual scar.

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
cervical spine disability, however, the medical evidence does 
not reflect that the required manifestations are present.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  While the veteran has 
required frequent treatment and hospitalization, the medical 
records show that this has been primarily for treatment of 
his nonservice-connected lower spine disability.  The record 
does not establish that the veteran has required frequent 
hospitalization or treatment specifically for his cervical 
spine disability.  Concerning the interference of the 
veteran's disability with his employment, the Board notes 
that the veteran reported in January 1998 that he works at a 
desk-type job with a computer.  While he continues to 
experience pain and numbness, which radiates into his hands 
after several hours' work at the computer, he stated that 
this does not prohibit him from working, nor does he have to 
adjust his work schedule or hours to due his cervical spine 
disability.  Furthermore, he averred that his cervical spine 
disability does not restrict him from any activities other 
than causing difficulty when driving.  There is no other 
evidence of record to suggest that the veteran's cervical 
spine disability presently markedly interferes with his 
employment.  The evidence does not suggest that the 
impairment resulting solely from the cervical spine 
disability, itself, warrants extra-schedular consideration.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

Restoration of a 30 percent evaluation for the veteran's 
service-connected status post cervical injury with solid 
fusion is denied.

An evaluation greater than 20 percent for the veteran's 
service-connected status post cervical injury with solid 
fusion is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

